PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JENNIFER WOFFORD; M.D., a minor         
child, by her mother and next friend
Jennifer Wofford,
               Plaintiffs-Appellants,
                 v.
RITA EVANS; ERIKA ROSA;                           No. 03-2209
BOTETOURT COUNTY SCHOOL BOARD;
JASON MARKHAM, and other
unknown agents of the Botetourt
County Sheriff’s Department,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                          (CA-02-762-7)

                      Argued: September 28, 2004

                      Decided: November 19, 2004

      Before WILKINSON and WILLIAMS, Circuit Judges,
       and Roger W. TITUS, United States District Judge
                 for the District of Maryland,
                     sitting by designation.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Williams and Judge Titus joined.
2                         WOFFORD v. EVANS
                              COUNSEL

ARGUED: Terry N. Grimes, Roanoke, Virginia, for Appellants. Eliz-
abeth Kay Dillon, GUYNN, MEMMER & DILLON, P.C., Roanoke,
Virginia, for Appellee Jason Markham; Charles Robison Allen, Jr.,
Roanoke, Virginia, for Appellees Rita Evans, Erika Rosa, and Bote-
tourt County School Board. ON BRIEF: Jim H. Guynn, Jr., GUYNN,
MEMMER & DILLON, P.C., Roanoke, Virginia, for Appellee Jason
Markham.


                              OPINION

WILKINSON, Circuit Judge:

   One Wednesday afternoon, several students at Colonial Elementary
School reported to their teacher that M.D., a ten-year-old classmate,
had brought a gun to school. During the ensuing investigation, school
administrators twice held M.D. in the principal’s office for question-
ing. During the second detention, law enforcement officers also
quizzed the child. M.D.’s mother, Jennifer Wofford, was not con-
tacted until the police had departed.

   Wofford claims that the school’s failure to notify her violated her
rights to due process under the Fourteenth Amendment. She also
alleges that the detainments violated M.D.’s Fourth Amendment right
to be free from unlawful seizures. The district court dismissed these
claims.

   We now affirm. School officials must have the leeway to maintain
order on school premises and secure a safe environment in which
learning can flourish. Over-constitutionalizing disciplinary procedures
can undermine educators’ ability to best attain these goals. Imposing
a rigid duty of parental notification or a per se rule against detentions
of a specified duration would eviscerate the ability of administrators
to meet the remedial exigencies of the moment. The Constitution does
not require such a result.
                           WOFFORD v. EVANS                             3
                                    I.

   An order dismissing a claim under Fed. R. Civ. P. 12(b)(6) and an
award of summary judgment are reviewed de novo. We apply the
same legal standard as the court below and construe the evidence in
the light most favorable to the non-movant. Mylan Labs., Inc. v. Mat-
kari, 7 F.3d 1130, 1134 (4th Cir. 1993); Charbonnages de France v.
Smith, 597 F.2d 406, 414 (4th Cir. 1979).

   On the eve of Thanksgiving in 2001, a teacher at Colonial Elemen-
tary School in Botetourt County, Virginia, called Assistant Principal
Rosa with some disquieting news. Several students had reported that
their classmate M.D. had brought a gun to school. Rosa immediately
located the accused pupil and escorted her to the assistant principal’s
office. In the office, Rosa repeatedly questioned M.D. about the alle-
gation. M.D. permitted Rosa to search her book bag and her class-
room desk. Finding no weapon, Rosa escorted M.D. to the school bus
that was waiting for her.

   On the Monday following Thanksgiving, the assistant principal,
now accompanied by Principal Evans, continued to investigate the
incident. The two principals spoke with the children who had initially
made the allegation. Several of them maintained that M.D. had
brought a weapon to school the week before. One of these pupils,
Josh Bane, said he had seen M.D. throw a black handgun into the
woods adjoining the school. Their concerns rekindled, the school offi-
cials contacted the police. Rosa and Evans summoned M.D. to the
office once more and renewed their inquiries about the weapon. Dur-
ing the questioning, M.D. complained of nausea and requested the
presence of her mother. Neither school official obliged, however, and
the investigation continued.

   Three detectives arrived at the school in the middle of the morning.
They spoke with M.D.’s four accusers before interviewing the student
herself in the assistant principal’s office. In the presence of the school
officials, they quizzed M.D. about the allegation once more. In
response to the officers’ inquiries, the pupil repeatedly denied bring-
ing a gun to school. On several occasions she asked for her mother,
but the officers and school officials did not contact Wofford. M.D.
even alleges that her interviewers ignored her request to visit the rest-
4                          WOFFORD v. EVANS
room. While two officers continued their interrogation, Detective
Markham sought out Josh Bane. Bane showed the officer and Rosa
where he saw M.D. discard the gun. Markham swept the school
grounds for a weapon, but found nothing.

   Rosa, Evans, and Markham recall the questioning lasting about fif-
teen minutes. M.D., by contrast, claims to have been with the police
for at least an hour and a half. Despite M.D.’s requests, her mother
was not contacted while the police were at the school. On his way
back to the station, Markham called Wofford to inform her that her
daughter had spoken to the police. M.D.’s mother arrived at the
school shortly after receiving this news. She waited a further forty
minutes before retrieving her daughter from the principal’s office.

   Wofford and M.D. filed suit against Evans, Rosa, the Botetourt
County School Board, Markham, and other unknown officers of the
county sheriff’s department. They pressed several constitutional
claims under 42 U.S.C. § 1983 (2000). First, they asserted that the
school’s disciplinary procedures violated Wofford’s right to due pro-
cess under the Fourteenth Amendment. Second, they claimed that
M.D. had been seized by school officials and police officers in viola-
tion of the Fourth Amendment.1
    1
    Wofford and M.D. made four additional claims. First, they alleged a
free-standing violation of 42 U.S.C. § 1983. The district court dismissed
this claim because § 1983 creates no substantive rights by itself. See
Albright v. Oliver, 510 U.S. 266, 271 (1994). Second, they claimed that,
under the common law, Evans and Rosa acted unreasonably in failing to
contact Wofford prior to her daughter’s interrogation. The district court
dismissed this claim on state-law grounds. Third, they asserted that
M.D.’s questioning in the absence of counsel violated her rights under
the Sixth Amendment. The Sixth Amendment right to counsel, however,
attaches only at the inception of formal criminal proceedings. See Kirby
v. Illinois, 406 U.S. 682, 688-89 (1972). Finally, they alleged that M.D.’s
interrogation violated her procedural due process rights. Before a suspen-
sion of up to ten days, however, a school official must only notify the
pupil of the charge, explain the evidence supporting it, and offer the stu-
dent an opportunity to respond. See Goss v. Lopez, 419 U.S. 565, 581
(1975). These prescriptions were met here. Since they satisfy due process
for the greater deprivation of a ten day suspension, the procedures must
                           WOFFORD v. EVANS                             5
  The district judge dismissed the due process claim pursuant to Fed.
R. Civ. P. 12(b)(6). He permitted the Fourth Amendment claim to
proceed but eventually dismissed it on summary judgment. Wofford
and M.D. press both claims on appeal.

                                   II.

   It is now a commonplace that students do not "shed their constitu-
tional rights . . . at the schoolhouse gate." Tinker v. Des Moines Ind.
Cmty. Sch. Dist., 393 U.S. 503, 506 (1969). But the Supreme Court
has never held that the "full panoply of constitutional rules applies
with the same force and effect in the schoolhouse as its does in the
enforcement of criminal laws." New Jersey v. T.L.O., 469 U.S. 325,
350 (1985)(Powell, J., concurring). Indeed, school officials have been
afforded substantial leeway to depart from the prohibitions and proce-
dures that the Constitution provides for society at large. See, e.g.,
Bethel Sch. Dist. v. Fraser, 478 U.S. 675, 683 (1986) (permitting the
punishment of a public school student for using lewd speech); T.L.O.,
469 U.S. at 340-42 (declining to require a warrant supported by prob-
able cause for searches of students by school officials); Ingraham v.
Wright, 430 U.S. 651, 678-80 (1977)(finding no constitutional
requirement of notice or a hearing prior to the administration of cor-
poral punishment).

   Such leeway is particularly necessary when school discipline is
involved. The Court has noted the "substantial interest of teachers and
administrators in maintaining discipline in the classroom." T.L.O.,
469 U.S. at 339. Educators must be able to respond effectively to the
disciplinary exigencies of the moment. They must also be able to tai-
lor these responses to the peculiar remedial needs that exist in particu-
lar schools. The Supreme Court has long recognized that educators
are best situated to identify those needs and optimize their implemen-

also pass muster for the lesser deprivation that M.D. suffered. The appel-
lants do not dispute the district court’s disposition of these additional
claims. On appeal, Wofford and M.D. occasionally suggest a violation of
M.D.’s Fifth Amendment right against self-incrimination. But this right
is implicated only when evidence is proffered during a criminal trial. See
Riley v. Dorton, 115 F.3d 1159, 1164-65 (4th Cir. 1997).
6                         WOFFORD v. EVANS
tation. The "education of the Nation’s youth is primarily the responsi-
bility of parents, teachers, and state and local officials, and not of
federal judges." Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260,
273 (1988).

   With these injunctions in mind, we decline to announce a require-
ment of parental notification or a ban on detentions of a certain length
when school officials are investigating a serious allegation of student
misconduct. Such strictures would be particularly inappropriate when,
as here, several students corroborate the accusation and an eyewitness
shows the investigators where the transgression occurred.

   The appellants’ proposed rules would force educators to choose
between abandoning their preferred method of discipline altogether or
complying with burdensome procedures decreed by federal courts.
The consequences of inaction in the face of dangerous conditions can
be grave. Teachers and administrators might face liability for omis-
sions that lead to student injury. See generally Johnson v. Dallas
Indep. Sch. Dist., 38 F.3d 198, 201-02 (5th Cir. 1994)(discussing the
circumstances under which school officials may be liable for shooting
deaths of students). And under appellants’ proposed rule, the conse-
quences of action would be as serious for educators as the conse-
quences of inaction. An administrator contemplating discipline would
face the threat of a lawsuit with all its attendant diversion of energy
and resources from educational pursuits.

   Appellants protest that, in the age of cell phones and e-mail, a
bright-line rule requiring parental notification would hardly burden
school officials. They also suggest that student welfare would be
improved if parents were present during questioning. But these rejoin-
ders miss the mark. When faced with imminent danger to the safety
of their students, school officials may well find an immediate inquiry
in the absence of a parent a necessary investigatory step. Federal
courts should be wary of removing such devices from the disciplinary
tool-box with the blunt instrument of constitutional decree. It would
be a misfortune to exchange the informality of the school setting for
the adversarial atmosphere of formalized procedure. Although the
rule appellants urge may appear clear, it invites a series of derivative
questions: What efforts must school officials make to contact parents?
Must both parents be alerted? May officials proceed if the parents
                           WOFFORD v. EVANS                              7
cannot be reached? At what stage in an investigation must notification
occur? Must parents be present at an interrogation or is notice alone
sufficient? If their presence is required, how long do parents have to
arrive before questioning can continue? And what exactly are the per-
missible limits on parents’ roles once they appear? Expository litiga-
tion to answer such questions would stretch out and out.

    We are not unsympathetic to appellants’ claim that parental notifi-
cation might maximize pupils’ well-being. But a federal court is not
the best forum to address such concerns. Appellants note that state
law and school board rules provide rights and remedies that bear on
this question. The Virginia Code states that "the principal or his des-
ignee shall . . . notify the parent of any student involved in an incident
. . . [including] . . . the illegal carrying of a firearm . . . onto school
property." Va. Code Ann. § 22.1-279.3:1 (Michie 2003). A school
board rule requires the principal or his designee to make a "reasonable
effort to contact the parent or guardian" before a law enforcement
officer interrogates a student. J.A. 492. Wofford and M.D. might have
pressed their grievances with the school board. Had they still been
dissatisfied, they could have sought state judicial review of an adverse
decision. See Va. Code Ann. § 22.1-87 (Michie 2003).

   In the final analysis, the balance of rights and interests to be struck
in the disciplinary process is a task best left to local school systems,
operating, as they do, within the parameters of state law. The
Supreme Court has recognized as much. See Kuhlmeier, 484 U.S. at
273. We are also mindful of the Court’s warning that § 1983 should
not become "a font of tort law to be superimposed upon whatever sys-
tems may already be administered by the States." Paul v. Davis, 424
U.S. 693, 701 (1976). Notifying parents may be a good idea in many
situations. But it is the province of legislation to embody good ideas,
and it is not beyond the purview of state courts to apply state law as
individual cases arise. A constitutional ruling, by contrast, preempts
both legislative processes and state governance. By declining to
extend the law in the manner that appellants urge, we respect the
important democratic axiom that disputes should be resolved by those
most intimately affected by them.
8                          WOFFORD v. EVANS
                                   III.

                                   A.

   With these principles established, we proceed to address appel-
lants’ particular claims. Wofford alleges that the school officials’ fail-
ure to contact her infringed her rights to due process. She notes that
the Supreme Court has recognized a parental interest in the "care, cus-
tody, and control of their children." Troxel v. Granville, 530 U.S. 57,
65 (2000). The Court has also required the state to comply with the
procedural strictures of the Due Process Clause when it interferes
with these interests. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18,
27-28 (1981).

   Appellants find an interference with their liberty interests in the
violations of school board policies and police regulations that they say
occurred here. The Supreme Court has cautioned, however, that "the
range of interests protected by procedural due process is not infinite."
Bd. of Regents v. Roth, 408 U.S. 564, 570 (1972). The Constitution
requires such protection "only when a decision of the State implicates
an interest within the protection of the Fourteenth Amendment."
Ingraham, 430 U.S. at 672. In this regard, we have held that viola-
tions of state law are insufficient by themselves to implicate the inter-
ests that trigger a due process claim. See Weller v. Dep’t of Soc.
Servs., 901 F.2d 387, 392 (4th Cir. 1990). State school board policies
and police department regulations derive the basic legal authority they
possess from state law. Appellants’ suggestion that the putative viola-
tions of these local rules should dictate our due process analysis is
thus without merit.

   Certainly, state social services cannot deny parents custody of their
children without notice and an adequate hearing. See Stanley v. Illi-
nois, 405 U.S. 645, 658 (1972); Jordan v. Jackson, 15 F.3d 333, 343
(4th Cir. 1994). But the cases to which appellants point to establish
their liberty interest all involve a change in the physical custody of
the child. They evince an unquestioned familial interest in a child’s
general supervision and well-being, an interest most directly impli-
cated in domestic custody disputes. Contrary to appellants’ sugges-
tion, Stanley and its progeny do not establish a parental stake in a
child’s freedom from temporary detention at school for disciplinary
                          WOFFORD v. EVANS                             9
purposes. Consequently, the procedures mandated by these decisions
do not apply here. At all times during the investigation, M.D.
remained on school property, under the auspices of school administra-
tors. The Constitution does not impose a duty of parental notification
before the pupil’s disciplinary detainment while such school guard-
ianship persists.

   Our conclusion is strengthened by the absence of parental notifica-
tion from the Supreme Court’s discussion of students’ due process
rights. Referring to the procedures preceding a suspension of up to ten
days, the Court indicated that "[t]here need be no delay between the
time ‘notice’ is given and the time of the hearing. In the great major-
ity of cases the disciplinarian may informally discuss the alleged mis-
conduct with the student minutes after it has occurred." Goss, 419
U.S. at 582. Of course, students’ rights are conceptually distinct from
parental interests in their children’s liberty while at school. But if
these latter concerns were expansive enough to require parental notifi-
cation here, it would be odd for the Supreme Court to endorse a disci-
plinary procedure that ignores such apprisal before the student’s
suspension. Accord Zehner v. Cent. Berkshire Reg’l Sch. Dist., 921 F.
Supp. 850, 859 (D. Mass. 1995)("Plaintiffs have cited no law, and the
Court has found none, which would indicate that notice to a student
in such circumstances is inadequate unless it is provided to the stu-
dent’s parents as well.")

                                   B.

  We next address appellants’ Fourth Amendment claim. Appellee
school administrators concede that, for the purposes of the Fourth
Amendment, M.D. was seized on the day following Thanksgiving.
They contest whether the pupil was seized on the day preceding the
holiday. We shall assume arguendo that M.D. was seized on this
occasion as well.

   In most instances, the Fourth Amendment forbids searches and sei-
zures of citizens absent a warrant supported by probable cause. Katz
v. United States, 389 U.S. 347, 356-57 (1967). These strictures apply
not only to law enforcement officers, but to all "activities of sovereign
authority." Burdeau v. McDowell, 256 U.S. 465, 475 (1921). Searches
of students conducted by school officials, however, are subject to a
10                        WOFFORD v. EVANS
lesser degree of procedural scrutiny. T.L.O., 469 U.S. at 340; DesRo-
ches v. Caprio, 156 F.3d 571, 574 (4th Cir. 1998). Such a search need
only be "justified at its inception" and "reasonably related in scope to
the circumstances which justified the interference in the first place."
T.L.O., 469 U.S. at 341 (quoting Terry v. Ohio, 392 U.S. 1, 20
(1968)). This standard respects the interests that educators have in
"maintaining security and order" in schools. Id. at 340.

   The facts of T.L.O. involved only a search. But the policies under-
lying that decision easily support its extension to seizures of students
by school officials. See Wallace v. Batavia Sch. Dist. 101, 68 F.3d
1010, 1012 (7th Cir. 1995); Hassan v. Lubbock Indep. Sch. Dist., 55
F.3d 1075, 1079 (5th Cir. 1995); Edwards v. Rees, 883 F.2d 882, 884
(10th Cir. 1989). Educators are bound not only to instruct the children
committed to their care but also to ensure their personal safety. It
would be an odd state of affairs to tie school officials’ hands merely
because fulfillment of this mandate requires the detention, not the
inspection, of a pupil. We thus address appellants’ claim of illegal sei-
zure under the rubric announced in T.L.O.

   A search is justified at its inception when there are "reasonable
grounds for suspecting that the search will turn up evidence that the
student has violated or is violating either the law or the rules of the
school." T.L.O., 469 U.S. at 341-42. Analogously, a school official
may detain a student if there is a reasonable basis for believing that
the pupil has violated the law or a school rule.2 Both the Botetourt
  2
    Appellants repeatedly allege that the failure to contact Wofford ren-
dered M.D.’s detention unlawful. Their premise is that a pupil’s seizure
is only reasonable if her parent is contacted first. We are not persuaded
that T.L.O. supports this proposition. The Supreme Court never men-
tioned parental notice in its definitional discussion of reasonable
searches. Indeed, the whole tenor of the opinion would be upset if such
a requirement were engrafted. See, e.g., T.L.O., 469 U.S. at 340 ("How,
then, should we strike the balance between the schoolchild’s legitimate
expectations of privacy and the school’s equally legitimate need to main-
tain an environment in which learning can take place?"). Indeed, the
Supreme Court has never indicated that parental concerns should inform
the balancing of student privacy interests against educational and disci-
plinary goals. We therefore decline to consider parental involvement in
assessing the lawfulness of a student seizure under T.L.O.
                          WOFFORD v. EVANS                           11
County School Board’s rules and the Code of Virginia forbid students
from carrying guns onto school grounds. Va. Code Ann. §§ 18.2-
308.1, 22.1-277.07 (Michie 2003 & Supp. 2004). M.D.’s classmates’
allegations, communicated to Rosa by their teacher, constituted a rea-
sonable basis for believing that M.D. had violated these prohibitions.
See Edwards, 883 F.2d at 884 (detention of student for questioning
justified when two of his peers implicated him in a bomb threat). We
have no reason to doubt the decision of school officials to credit the
pupils’ claims. Indeed, appellees’ educational expertise and familiar-
ity with the students involved invite deference to their judgment.
M.D.’s detention on the day preceding the Thanksgiving holiday thus
satisfied the first part of the T.L.O. test.

   The seizure must also have been "reasonably related in scope to the
circumstances which justified [it] in the first place." T.L.O., 469 U.S.
at 341 (quoting Terry, 392 U.S. at 20). The disciplinary interest in
addressing the potential violation of school rules and the need to
ensure the physical safety of pupils and staff validated the seizure of
M.D. on the day preceding Thanksgiving. Rosa had reason to believe
that the student had brought a gun to school. The assistant principal
held M.D. no longer than necessary to address this allegation and con-
firm that she had no gun on her person or in her schoolroom desk.
The student’s seizure on the day preceding Thanksgiving thus satis-
fied the second part of the T.L.O. test. See Hassan, 55 F.3d at 1080
(unruly student who had disrupted school excursion properly detained
until the excursion was completed).

   On the day following the holiday, the school officials continued
their investigation of the incident. The students who had accused
M.D. the previous week reiterated their allegations. Josh Bane also
claimed to have seen the appellant discard the gun in the environs of
the campus. This information renewed the administrators’ concern
that M.D. had violated the weapons ban and explained Rosa’s failure
to discover a gun the week before. Disciplinary interests and the need
to protect those at school from bodily harm again justified M.D.’s sei-
zure following Bane’s revelation. M.D.’s detention on the day follow-
ing Thanksgiving thus satisfied the first part of the T.L.O. test.

   Law enforcement officers, not school administrators, have a partic-
ular expertise in safely retrieving hidden weapons. It was eminently
12                        WOFFORD v. EVANS
reasonable, therefore, for the school to contact the police department
once it became plausible that a handgun had been secreted in the
school’s environs. And since the safety of pupils and staff required
the retrieval of any such weapon, it was also prudent for school
administrators to hold M.D. until the police had completed their
investigation. The school officials reasonably believed that she could
identify the gun’s location. Permitting M.D. to follow her normal
school-day routine would have posed the unacceptable risk of her
retrieving the weapon or revealing its location to a peer. The school
officials detained the pupil no longer than necessary to obviate this
dire possibility. Holding the student until the police had determined
that no weapon was present thus satisfied the second part of the
T.L.O. test.

   The district court devoted much attention to the constitutional
implications of the police involvement. Law enforcement officers
may depart from the procedural strictures of the Fourth Amendment
when they reasonably conclude "that criminal activity may be afoot."
Terry, 392 U.S. at 30. Indeed, the constitutional standards governing
police action in such circumstances match exactly those that regulate
searches and seizures of students. See T.L.O., 469 U.S. at 341 (quot-
ing Terry, 392 U.S. at 20). School officials, unlike police, enjoy this
discretion when addressing possible violations of school rules. Id. at
342. But when a student is suspected of also breaching a criminal law,
both school officials and law enforcement officers may proceed under
the lesser standards of Terry.

   One consequence of this confluence of Terry standards is that,
when school officials constitutionally seize a student for suspected
criminal activity and transmit the basis for their suspicion to the
police, any continued detention of the pupil by the police is necessar-
ily justified in its incipience. This very sequence of events occurred
here. The police officers’ initial involvement in the incident, there-
fore, satisfied constitutional requirements.

   Additionally, when the justification for the original detention
includes a concern that also warrants police involvement, no violation
of the Fourth Amendment occurs if the police detain the pupil while
they allay this concern. The officers detained M.D. only until they had
satisfactorily determined that the school’s environs contained no
                           WOFFORD v. EVANS                            13
handgun. They did not, therefore, violate her rights under the Fourth
Amendment.

   Finally, we find no constitutional violation in the decision of
school administrators to detain M.D. for a brief period after the police
had departed and school had been dismissed. This action was within
the officials’ discretion and we are loath to second-guess their judg-
ment as to whether discussions with students may prove more or less
productive after the school day has ended.

                                   IV.

   We appreciate fully the difficult nature of these interactions for
appellants and indeed for the entire community of teachers, students,
and parents at Colonial Elementary School. We cannot find constitu-
tional fault, however, with the efforts of school officials to protect the
lives and safety of children entrusted to their care. Weapons are a
matter with which schools can take no chances. The actions here
reflected the need to avert the greater tragedy and respected the recon-
ciliation of rights and interests set forth in federal law. The judgment
of the district court is

                                                            AFFIRMED.